               Case 3:20-mj-02759-LL Document 1 Filed 07/10/20 PageID.1 Page 1 of 15
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.   '20 MJ2759
      A cellular telephone, with IMEI Number:                                )
 358912105734812, in custody of Homeland Security                            )
                    Investigations.
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the                                    District of                                           , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 USC secs. 846, 841                     Conspiracy to Distribute Controlled Substances



          The application is based on these facts:
        See Attached Affidavit of [Insert Agency] Special Agent David M. Spear, incorporated herein by reference.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                              Special Agent David M. Spear, HSI
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).

              July 10, 2020
Date:
                                                                                                         Judge’s signature

City and state: San Diego, California                                                   HON. LINDA LOPEZ, U.S. Magistrate Judge
                                                                                                       Printed name and title
      Case 3:20-mj-02759-LL Document 1 Filed 07/10/20 PageID.2 Page 2 of 15




 1                              AFFIDAVIT IN SUPPORT OF
 2                       APPLICATION FOR SEARCH WARRANT
 3        I, David M. Spear, being duly sworn, hereby depose and state as follows:
 4 A.     ITEMS TO BE SEARCHED
 5        1.     This affidavit is in support of an application by the United States of America
 6 for a search warrant to search the following electronic communication facilities:
 7               a.    An Apple iPhone, with IMEI Number: 356773084144015, seized from
 8 Justin Chalker (“Chalker”), and in the possession of the United States Department of
 9 Homeland Security, Immigration and Customs Enforcement (“ICE”), Homeland Security
10 Investigations (“HSI”) (“Subject Telephone #1”);
11               b.    An Apple iPhone, with IMEI Number: 359301067108570, seized from
12 Chalker and in the possession of HSI (“Subject Telephone #2”);
13               c.    A cellular telephone, with IMEI Number: 353067109321572, seized
14 from Harlan Higa (“Higa”) and in the possession of HSI (“Subject Telephone #3”);
15               d.    A cellular telephone, with IMEI Number: 354836090727073, seized
16 from Jon-Paul Sadami Pono Natto (“Natto”) and in the possession of HSI (“Subject
17 Telephone #4”); and
18               e.    A cellular telephone, with IMEI Number: 358912105734812, seized
19 from Brandon White (White”) and in the possession of HSI (“Subject Telephone
20 #5”)(collectively “Subject Telephones”).
21        2.     As supported by the facts presented below, the requested date range for the
22 requested forensics analyses will be from June 6, 2019 to February 1, 2020.
23        Location and Status of the Subject Telephones.
24        3.     Since the Subject Telephones were seized, they have remained in the sole
25 custody of agents involved in this investigation and are currently securely in evidence with
26 HSI. The Subject Telephones have been maintained, as evidence, within a secure location
27 maintained by the law enforcement. No one from the public has had access to the Subject
28
      Case 3:20-mj-02759-LL Document 1 Filed 07/10/20 PageID.3 Page 3 of 15




 1 Telephones. The Subject Telephones have not since been tampered with or altered in any
 2 way and remain in the same condition as when they were seized.
 3         4.    Based on the information below, I have probable cause to believe that the
 4 requested information will lead to evidence of:
 5               a.     Evidence of a crime,
 6                b.    Contraband, fruits of a crime, or other items illegally possessed, and
 7                c.    Property for use, intended for use, or used in committing a crime,
 8 specifically, violations of Title 21, United States Code, Sections 841(a)(1) (distribution and
 9 possession with intent to distribute a controlled substance), 843(b) (unlawful use of a
10 communication facility (including the mail) to facilitate the distribution of a controlled
11 substance), and 846 (conspiracy to distribute controlled substances).
12         5.     Because this affidavit is intended to show that there is sufficient probable
13 cause in support of the application for the requested warrant, it does not purport to set forth
14 all of my knowledge of or investigation into this matter. I am familiar with the facts and
15 circumstances of the investigation from my participation in the investigation, my review
16 of law enforcement reports, affidavits, and speaking with agents who were personally
17 involved in multiple controlled purchases. Conversations and discussions below are set
18 forth in substance unless noted. I have included in parentheses or in brackets my
19 explanations of coded or veiled speech, based on my training and experience, as well as
20 my familiarity with the facts of this investigation. Dates and times are approximate.
21 B.      TRAINING & EXPERIENCE
22         6.     I am a Special Agent with the HSI. I have been a Special Agent with HSI since
23 December of 2016. I am currently assigned to the ICE/HSI Office of the Deputy Special
24 Agent in Charge, in San Diego, California. I have completed 23 weeks of intensive training
25 in criminal investigations at the Federal Law Enforcement Training Center in Glynco,
26 Georgia (2017-2018). As a result of my training and experience as a Special Agent, I am
27 familiar with federal criminal statues to include violations of Title 8, 18, 19 and 21 of the
28 United States Code.
                                                  2
                                                                                                 ]
      Case 3:20-mj-02759-LL Document 1 Filed 07/10/20 PageID.4 Page 4 of 15




 1         7.     Before being employed by HSI, I worked as a United States Border Patrol
 2 Agent in the San Diego Sector for approximately thirteen and a half years. Through my
 3 training and experience as a Border Patrol Agent, I became aware of the methods that drug
 4 traffickers engage in to accomplish their drug trafficking operations. During my experience
 5 in law enforcement, I have had training in narcotics investigations. I have participated in
 6 numerous debriefings of informants who had personal knowledge regarding narcotics
 7 trafficking. Additionally, I have had training in many aspects of drug investigations
 8 including undercover operations, conducting surveillance, and arrests.
 9         8.     I have participated in and conducted investigations of violations of various
10 Federal criminal laws, including those related to narcotics violations. I am familiar with
11 narcotics traffickers’ methods of operation including the distribution, storage, and
12 transportation of narcotics and the collection of money proceeds of narcotics trafficking
13 and methods of money laundering used to conceal the nature of the proceeds. I have had
14 training in investigations regarding the unlawful importation, possession, and distribution
15 of controlled substances, as well as conspiracies associated with criminal narcotics, in
16 violation of Title 21, United States Code, §§ 841(a)(1), 846, 843(b) and Title 18, United
17 States Code, §§ 922(g)(1).
18         9.     In preparing this affidavit, I have conferred with other agents and law
19 enforcement personnel who are experienced with the illegal distribution and importation
20 of controlled substances, and the opinions stated below are shared by them. Further, I have
21 personal knowledge of the following facts, or have had them related to me by persons
22 mentioned in this affidavit.
23         Training and Experience Relative to the use of Cellular Telephones
24         10.    Based upon my training and experience, I am familiar with the ways in which
25 drug traffickers conduct their business, including the various means and methods by which
26 drug traffickers import and distribute drugs; use cellular telephones, email messages, and text
27 messages to facilitate drug activity. I am also familiar with the ways in which drug traffickers
28 conceal, convert, transmit, and transport their drug proceeds, including, without limitation,
                                                   3
                                                                                                  ]
      Case 3:20-mj-02759-LL Document 1 Filed 07/10/20 PageID.5 Page 5 of 15




 1 the use of couriers to transport currency and proceeds, the use of third parties and nominees
 2 to purchase or to hold title to assets, the use of multiple vehicles as conveyances for drugs
 3 and drug proceeds, and the installation of false/hidden compartments (“traps”) in those
 4 vehicles to covertly transport drugs and drug proceeds.
 5         11.    I also know from training and experience that drug traffickers periodically
 6 change, discard, or “drop” their telephones and/or telephone numbers in an attempt to avoid
 7 law enforcement scrutiny or interception of their conversations. Moreover, it is my experience
 8 that drug distributors purposefully use multiple communication facilities (for example,
 9 cellular telephones) to keep law enforcement from understanding the full scope of their own
10 and/or their organization’s illicit conduct, in the event that their communications are being
11 intercepted. I also know that drug traffickers frequently use text messaging to communicate
12 with other traffickers in an effort to thwart law enforcement interception of communications.
13         12.    Through the course of my training, investigations, and conversations with other
14 law enforcement personnel, I am aware that it is a common practice for drug smugglers to
15 work in concert with other individuals and to do so by utilizing cellular telephones, pagers
16 and portable radios to maintain communications with co-conspirators in order to further their
17 criminal activities. This is particularly true in cases involving distributional quantities of
18 “hard” drugs, such as methamphetamine and cocaine. Typically, couriers smuggling
19 controlled substances across the border are in telephonic contact with co-conspirators
20 immediately prior to and following the crossing of the load vehicle, at which time they receive
21 instructions on how to cross and where and when to deliver the controlled substance. Drug
22 smugglers and their organizations use wire and electronic communications, in part, because
23 these individuals believe law enforcement is unable to track the originating and destination
24 telephone numbers of calls placed to and from cellular and/or digital communication
25 facilities.
26         13.    Based upon my training and experience as a Special Agent, and consultations
27 with law enforcement officers experienced in drug trafficking investigations, and all the
28 facts and opinions set forth in this affidavit, I submit the following:
                                                  4
                                                                                                 ]
      Case 3:20-mj-02759-LL Document 1 Filed 07/10/20 PageID.6 Page 6 of 15




 1                a.    Drug traffickers will use cellular telephones because they are mobile and
 2 they have instant access to telephone calls, text messages, the internet, electronic internet
 3 based communications, and voice messages.
 4                b.    Drug traffickers will use cellular telephones to communicate with other
 5 coconspirators, sources-of-supply and perspective purchasers, to monitor and coordinate their
 6 drug acquisition, transportation, and distribution activities.
 7                c.    Drug traffickers will use cellular telephones because they are able to
 8 actively monitor the progress of their drugs while the transportation conveyance is in-transit.
 9                d.    Drug traffickers and their accomplices will use cellular telephones
10 because they can easily arrange and/or determine what time their drugs will arrive at
11 predetermined storage or distribution locations.
12                e.    Drug traffickers will use cellular telephones to coordinate and direct co-
13 conspirators and/or purchasers to an exact drop off and/or pick up location at a particular
14 agreed upon time.
15                f.    Drug traffickers will use cellular telephones to notify or warn their co-
16 conspirators of law enforcement activity to include the presence and posture of marked and
17 unmarked units, as well as the operational status of checkpoints and border crossings.
18                g.    Drug traffickers and their co-conspirators often use cellular telephones to
19 communicate with load drivers who transport their drugs and/or drug proceeds.
20                h.    The use of cellular telephones by co-conspirators or drug traffickers tends
21 to generate evidence that is stored on the cellular telephones, including, but not limited to e-
22 mail messages, text messages, photographs, audio files, videos, call logs, address book
23 entries, IP addresses, social network data, and location data.
24         14.    Subscriber Identity Module (“SIM”) cards, also known as subscriber identity
25 modules, are smart cards that store electronic data for cellular telephone subscribers. Such
26 data includes user identity, location and telephone number, network authorization data,
27 personal security keys, contact lists and stored text messages. Much of the evidence
28
                                                   5
                                                                                                  ]
      Case 3:20-mj-02759-LL Document 1 Filed 07/10/20 PageID.7 Page 7 of 15




 1 generated by a drug trafficker’s use of a cellular telephone would likely be stored on any
 2 SIM card that has been utilized in connection with such a cellular telephone.
 3         15.   Based upon my training and experience as a Special Agent, and consultations
 4 with law enforcement officers experienced in drug trafficking investigations, and all the
 5 facts and opinions set forth in this affidavit, I know that cellular/mobile telephones can and
 6 often do contain electronic records, telephone logs and contacts, voice and text
 7 communications, and data such as e-mail messages, text messages, chats and chat logs from
 8 various third-party applications, photographs, audio files, videos, and location data. This
 9 information can be stored within disks, memory cards, deleted data, remnant data, slack
10 space, and temporary or permanent files contained on or in the cellular/mobile telephone.
11 Specifically, I know based upon my training, education, and experience investigating these
12 drug distribution conspiracies, that a search of such cellular telephones yield evidence:
13               a.     tending to indicate efforts to acquire, import, transport and distribute
14 federally controlled substances from Mexico into and within the United States;
15               b.     tending to identify other, facilities, storage devices, and/or services–
16 such as email addresses, IP addresses, and telephone numbers – that may contain electronic
17 evidence tending to prove the acquisition, importation, transportation, and distribution of
18 federally controlled substances;
19               c.     tending to identify co-conspirators, criminal associates, or others
20 involved in the acquisition, importation, transportation, and distribution of federally
21 controlled substances;
22               d.     tending to identify travel to or presence at locations involved in the
23 acquisition, importation, transportation, and distribution of federally controlled substances;
24               e.     tending to identify the user of, or persons with control over or access to
25 such cellular telephones; and/or
26               f.     tending to place in context, identify the creator or recipient of, or
27 establish the time of creation or receipt of communications, records, or data involved in the
28 acquisition, importation, transportation, and distribution of federally controlled substances.
                                                  6
                                                                                                 ]
         Case 3:20-mj-02759-LL Document 1 Filed 07/10/20 PageID.8 Page 8 of 15




 1 C.        FACTS ESTABLISHING PROBABLE CAUSE
 2           Introduction
 3           16.   On February 1, 2020, investigating agents conducted an undercover controlled
 4 sale of ten kilograms of cocaine. The aforementioned cocaine was sold to four individuals
 5 who traveled to the Southern District of California to make the purchase. These four
 6 individuals were Chalker, Higa, Natto, and White. The Subject Telephones were all
 7 possessed, respectively, by these four individuals at the time of their arrests following the
 8 cocaine purchase. Each defendant had one cellular telephone, except for Chalker who had
 9 two.
10           Preliminary Communications with Chalker
11           17.   During June 6, 2019, an undercover agent (“UCA-1”) received an unplanned
12 and unrecorded call from Chalker and a confidential informant who was with Chalker. 1
13 UCA-1 was introduced to Chalker, over the telephone, as an individual who could assist in
14 the acquisition and transportation of controlled substances. Chalker provided UCA-1 with
15 his telephone number so that Chalker and UCA-1 could communicate with each other
16 directly.
17           18.   Subsequent communications [and one face to face meeting in Hawaii]
18 between Chalker and UCA-ultimately led to Chalker’s planned purchase of cocaine from
19 UCA-1 in the Southern District of California. This planned purchase of cocaine is
20 discussed in greater detail below.
21 / / /
22 / / /
23
24   1
      This confidential informant provided information to investigating agents about Chalker.
25   However, the government does not here intend to rely on the information provided by this
     confidential informant in support of the instant affidavit. Rather, the government submits
26   this particular unrecorded conversation between Chalker and UCA-1 [UCA-1 acting in the
27   undercover role of a person who could assist in the acquisition and transportation of
     controlled substances] as a starting point for the requested forensic analyses of the Subject
28   Telephones.
                                                  7
                                                                                                 ]
     Case 3:20-mj-02759-LL Document 1 Filed 07/10/20 PageID.9 Page 9 of 15




 1         Chalker Coordinates the San Diego Cocaine Purchase.
 2         19.   Prior to the February 1, 2020 controlled sale, during a series of saved
 3 electronic communications between Chalker and UCA-1, Chalker discussed his need to
 4 acquire an additional source of supply for drugs.
 5         20.   Specifically, On January 27, 2020, Chalker messaged UCA-1 stating, “Yo
 6 brother, you free?” UCA-1 responded, “Ill call u in 15 mins bro.” Chalker then replied,
 7 “Cool, bro. I got a lot of BIG movements and I’m starting to see my guy can’t keep up; I’ll
 8 be ready.”
 9         21.   That same day, during a recorded conversation between Chalker and ‘UCA-
10 1, Chalker stated that he had some “big things coming up” and that “We’ve grown too big
11 for my guy.” Chalker also stated that he had “family” in Canada who were asking for “a
12 hundred pieces a week, at around $20 a pop.”
13               a.    Based upon training and experience, your affiant knows that Chalker is
14 referencing to 100 kilograms of cocaine at the price of $20,000.00 per kilogram.
15         22.   Chalker then stated that he was going to travel to Los Angeles and wanted to
16 meet up with UCA-1 to negotiate prices and quantities. Chalker stated that he was looking
17 to get five of his “regular.” Based on pervious conversations with Chalker, agents
18 understood “regular” to mean cocaine.
19         23.   On January 28, 2020, during a series of saved text messages between Chalker
20 and ‘UCA-1, UCA-1 messaged Chalker, “Let me know bro so I can have the regular
21 [cocaine] and the green one [marijuana] ready for you. Chalker responded, “Sounds good
22 bro, I’m still trying to collect paperwork [purchase money] on my end, but I’d love to sit
23 down and go over everything. UCA-1 replied, “Ok. Let me know what time you’ll be
24 available.
25         24.   On January 29, 2020, during a series of saved messages between Chalker and
26 ‘UCA-1, Chalker messaged, “I’m still in Hawaii but leaving tomorrow night. Be in town
27 Friday morning.” UCA-1 replied, “Ok. Let me know.” Chalker then messaged, “Thanks
28 bro.”
                                                8
                                                                                             ]
     Case 3:20-mj-02759-LL Document 1 Filed 07/10/20 PageID.10 Page 10 of 15




 1         25.   On January 31, 2020, UCA-1 sent Chalker a picture of cocaine bricks.
 2         Chalker Travels from Hawaii to California to Purchase Cocaine
 3         26.   On February 1, 2020, during a recorded telephone call between Chalker and
 4 UCA-1, Chalker explained that he was in Torrence, CA and that he had business to take
 5 care of, after which he would travel to meet UCA-1. UCA-1 then asked what time Chalker
 6 would travel to meet UCA-1. Chalker then addressed other individuals who were with him,
 7 one apparently named “Harlan” [Higa] and another “JP” [Natto].
 8         27.   UCA-1 then asked if Chalker wanted to “pick something up” and Chalker
 9 replied that he had, “all the paperwork [drug purchase money] in my office.” Chalker
10 explained that he had come to California for “a green [marijuana] deal” but he also needed
11 “regular” [cocaine]. Chalker stated that he wanted, “10 of the regular [10 kilograms of
12 cocaine] ones.” UCA-1 proposed that Chalker could purchase five kilograms of cocaine
13 and that UCA-1 would give Chalker five kilograms of cocaine on credit. Chalker replied,
14 “I have the paper work for 10 [ten kilograms of cocaine] and I got the paperwork for like
15 50 cold ones.” From prior communications with Chalker, “cold ones” was understood to
16 mean methamphetamine. Chalker stated that he was also looking for, “30 milligrams blues”
17 and “disco pills.”
18               a.     Based upon your affiant’s training and experience, and recorded
19 communications of Chalker, “blues” is a reference to tablets of oxycodone and “disco pills”
20 is a reference to tablets of MDMA.
21         Chalker and his Co-Conspirators Arrive in San Diego County
22         28.   Later that same day, Chalker arrived to meet UCA-1, accompanied by three
23 adult males, later identified as co-defendants Natto, Higa, and White (collectively
24 “Defendants”). Thereafter, Defendants and UCA-1 traveled to a nearby location where the
25 actual sale would take place. The entire meeting in the aforementioned nearby location was
26 audio and video recorded.
27 / / /
28 / / /
                                                9
                                                                                             ]
     Case 3:20-mj-02759-LL Document 1 Filed 07/10/20 PageID.11 Page 11 of 15




 1        29.    Upon arrival, Defendants entered the building where the meeting/purchase
 2 was to occur. Upon entering, Defendants were directed to black gym bag (“Black Bag’)
 3 which contained approximately 10 kilograms of cocaine (Schedule II).
 4        Each Defendant Participates In the Inspection of Cocaine
 5        30.    UCA-1 then stated that Defendants could open one or two bricks to see that
 6 that cocaine was real. Natto and Higa then cut open and inspected one of the kilogram
 7 bricks of cocaine. Natto indicated that he was impressed by the quality of the cocaine and
 8 requested permission to open and inspect all the remaining kilogram bricks of cocaine.
 9 UCA-1 stated that Defendants could open all ten kilogram bricks if they intended to
10 purchase all of them. Higa and Natto then opened all ten kilogram bricks of cocaine and
11 Natto smelled each brick. Natto then gave White a testable amount of cocaine and White
12 orally tasted the cocaine.
13        31.    After inspecting each of the ten kilogram bricks of cocaine, Defendants stated
14 that they were interested in purchasing the cocaine, but that the purchase money had stayed
15 in Los Angeles. UCA-1 thereafter agreed to let Defendants take the cocaine and return that
16 night with payment. UCA-1 took a picture of White’s driver’s license as an assurance that
17 Defendants would return with the purchase money. Defendants then sealed the cocaine
18 bricks and placed them back into the Black Bag. After Chalker took physical possession of
19 the gym bag, all four Defendants were taken into custody.
20 D.     CELLULAR TELEPHONE SEARCH METHODOLOGY
21        Procedures for Electronically Stored Information
22        32.    It is not possible to determine, merely by knowing the cellular telephone’s
23 make, model and serial number, the nature and types of services to which the device is
24 subscribed and the nature of the data stored on the device. Cellular devices today can be
25 simple cellular telephones and text message devices, can include cameras, can serve as
26 personal digital assistants and have functions such as calendars and full address books and
27 can be mini-computers allowing for electronic mail services, web services, and
28 rudimentary word processing. An increasing number of cellular service providers now
                                                10
                                                                                              ]
     Case 3:20-mj-02759-LL Document 1 Filed 07/10/20 PageID.12 Page 12 of 15




 1 allow for their subscribers to access their device over the internet and remotely destroy all
 2 of the data contained on the device. For that reason, the device may only be powered in a
 3 secure environment or, if possible, started in “flight mode” which disables access to the
 4 network. Unlike typical computers, many cellular telephones do not have hard drives or
 5 hard drive equivalents and store information in volatile memory within the device or in
 6 memory cards inserted into the device. Current technology provides some solutions for
 7 acquiring some of the data stored in some cellular telephone models using forensic
 8 hardware and software. Even if some of the stored information on the device may be
 9 acquired forensically, not all of the data subject to seizure may be so acquired. For devices
10 that are not subject to forensic data acquisition or that have potentially relevant data stored
11 that is not subject to such acquisition, the examiner must inspect the device manually and
12 record the process and the results using digital photography. This process is time and labor
13 intensive and may take weeks or longer.
14         33.    Following the issuance of this warrant, I will subject the Subject Telephones
15 to analysis. All forensic analysis of the data contained within the Subject Telephones and
16 its memory cards will employ search protocols directed exclusively to the identification
17 and extraction of data within the scope of this warrant.
18         34.    Based on the foregoing, identifying and extracting data subject to seizure
19 pursuant to this warrant may require a range of data analysis techniques, including manual
20 review, and, consequently, may take weeks or months. The personnel conducting the
21 identification and extraction of data will complete the analysis within ninety (90) days,
22 absent further application to this court.
23 E.      CONCLUSION
24         35.    Based on the foregoing, I believe there is probable cause to believe that the
25 Subject Telephones were being used to facilitate violations of Title 21 U.S.C., Sec.
26 841(a)(1) – Distribution of Controlled Substances and 21 U.S.C., Sec. 846 – Conspiracy to
27 Distribute Controlled Substances, and that an order authorizing the search of Subject
28 Telephones is warranted.
                                                  11
                                                                                                 ]
     Case 3:20-mj-02759-LL Document 1 Filed 07/10/20 PageID.13 Page 13 of 15




 1         36.    Because the Subject Telephones were promptly seized at the time of
 2 Defendant’ arrest and given that they have been securely stored, there is probable cause to
 3 believe that evidence of illegal activities committed by Defendants continues to exist on
 4 the Subject Telephones.
 5         WHEREFORE, I request that the Court issue a warrant authorizing law
 6 enforcement agents and/or other federal and state law enforcement officers to search the
 7 item described in Attachment A and the seizure of items listed in Attachment B, using the
 8 methodology described above.
 9
                                                         ____________________________
10
                                                         David M. Spear
11                                                       HSI Special Agent
12
     Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
13
     telephone on this ____
                        10 day of July, 2020.
14
15
16
                                                         ____________________________
17                                                       The Honorable Linda Lopez
                                                         United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28
                                                 12
                                                                                               ]
     Case 3:20-mj-02759-LL Document 1 Filed 07/10/20 PageID.14 Page 14 of 15




 1                                  ATTACHMENT A
 2
 3        A cellular telephone, with IMEI Number: 354836090727073, seized from Jon-Paul
 4 Sadami Pono Natto (“Natto”) and in the possession of HSI (“Subject Telephone #4”).
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 3:20-mj-02759-LL Document 1 Filed 07/10/20 PageID.15 Page 15 of 15



                                        ATTACHMENT B
 1
 2 A.      ITEMS TO BE SEIZED
 3         The following evidence, to be searched for and seized pertains to violations of
 4 violations of Title 21 U.S.C., Sec. 841(a)(1) – Distribution of Controlled Substances and
 5 21 U.S.C., Sec. 846 – Conspiracy to Distribute Controlled Substances and found to have
 6 been created or possessed from June 6, 2019 to February 1, 2020:
 7         1.    Communications, records, or data including but not limited to emails, text
 8 messages, photographs, audio files, videos, or location data:
 9               a.     tending to indicate efforts to acquire, transport, and distribute cocaine,
10 methamphetamine, marijuana, oxycodone, MDMA, and other federally controlled
11 substances;
12               b.     tending to identify other facilities, storage devices, or services - such as
13 email addresses, IP addresses, telephone numbers - that may contain electronic evidence
14 tending to efforts to acquire, transport, and distribute cocaine, methamphetamine,
15 marijuana, oxycodone, MDMA, and other federally controlled substances;
16               c.     tending to identify co-conspirators, criminal associates,      or    others
17 involved in efforts to acquire, transport, and distribute cocaine, methamphetamine,
18 marijuana, oxycodone, MDMA, and other federally controlled substances;
19               d.     tending to identify travel to or presence at locations involved in the
20 acquisition, importation, transportation, and distribution of cocaine, methamphetamine,
21 marijuana, oxycodone, MDMA, and other federally controlled substances. Including
22 evidence tending to identify or exclude travel to or presence at locations where distribution
23 activities took place;
24               e.     tending to identify the user of, or persons with control over or access
25 to, the Subject Telephone; or
26               f.     tending to place in context, identify the creator or recipient of, or
27 establish the time of creation or receipt of communications, records, or data above.
28
